DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 10/28/2020.
Examiner notes in the instant application spec. para. 0017, does define the metes and bounds of what is meant to be encompassed by the term "computer readable storage medium" which excludes transitory signal per se, therefore there are no 101 issues to claims 7-9 and 19-25 which recites: "computer readable storage medium".   
In the instant Amendment, claims 1, 4, 7, 10 and 19 are independent claims.  Claims 1-25 have been examined and are pending.  This Action is made FINAL.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments: “There is no mention of 'accessing' information by a plurality of worker nodes, and therefore this cited passage does not describe a plurality of worker nodes that each access the same information ('shared sensitive application data') using the same key ('data encryption key'), as claimed.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Bowman does disclose ‘a plurality of worker nodes that each access the same information ('shared sensitive application data') using the same key ('data encryption key')’ (abstract; paras. 0002, 0070 and fig. 7; para. 0078 and fig. 8; sharing private data/sensitive application data using a distributed ledger/data encryption key).
Examiner, however, in light of the above submission maintains the previous rejections while considering the amendments to the claims as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Bowman et al., (hereinafter Bowman), Pub. No.: US 2019/0058696.

Referring to claim 1, Bowman teaches a method for accessing shared sensitive information in a managed container environment, the method comprising: 
accessing, by each worker node in a plurality of worker nodes, shared sensitive application data located in a secure enclave within the plurality of worker nodes using a data encryption key (abstract, sharing private data/sensitive application data; paras. 0002, 0070 and fig. 5; 0078 and fig. 8); and 
protecting, by each worker node in the plurality of worker nodes, the data encryption key of each respective worker node using a sealing key that is unique to the (paras. 0065, 0075, key encryption key or seal key). 

Referring to claim 4, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 7, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claims 10-25 are allowed.
Claims 2-3, 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        01/14/2021